Citation Nr: 1038703	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-25 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 percent 
disabling for degenerative disc disease (DDD) of the lumbar spine 
with radiculopathy, status post discectomy (low back disability) 
prior to February 18, 2009.

2.  Entitlement to a disability rating in excess of 20 percent 
disabling for a low back disability with radiculopathy from 
February 18, 2009.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 until January 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico. 

In July 2006 and February 2009, the Veteran underwent VA 
examinations at which time he reported having erectile 
dysfunction and increased bladder and bowel 
symptomatology.  It is noted that the VA regulations 
provide for the separate evaluation of compensable 
objective neurologic abnormalities associated with a 
spinal disability.  See 38 C.F.R. § 4.71a, Note (1) 
(2009).  Although the  issues of possible genitourinary 
and bowel disorders associated with the service-connected 
lumbar spine disability have been raised by the record, 
the issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that prior to 
February 18, 2009, the Veteran's low back disability with 
radiculopathy was not productive of a severe lumbosacral strain 
manifested by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion, severe limitation of motion, incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months, forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.

2.  Resolving all doubt in the Veteran's favor, from February 18, 
2009, the Veteran's low back disability is manifested by forward 
flexion from 0 to 45 degrees, extension from 0 to 15 degrees; 
lateral flexion and rotation form 0 to 25 degrees; as well as 
additional functional loss following repetitive use demonstrated 
by flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 
percent for the low back disability with radiculopathy prior to 
February 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.3, 
4.10, 4.40, 4.41, 4.45, 4.71a; Diagnostic Codes 5292, 5293, 5295 
(2003), Diagnostic Codes 5242, 5243 (2009).

2.  The criteria for a disability rating of 40 percent for the 
low back disability with radiculopathy from February 18, 2009, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.3, 4.10, 4.40, 4.41, 
4.45, 4.71a; Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic 
Codes 5242, 5243 (2009). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in April 2002, the Veteran was notified of the 
information and evidence necessary to substantiate his original 
service connection claim.  VA told the Veteran what information 
he needed to provide, and what information and evidence that VA 
would attempt to obtain.  Thereafter, his claim was readjudicated 
by way of the October 2002 Supplemental Statement of the Case and 
ultimately granted by way of the April 2005 Board decision.  
Under these circumstances, the Board finds that VA has satisfied 
the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now 
service-connected low back disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent 
information in the June 2007 Statement of the Case and in a 
letter dated in February 2009.  Specifically, VA informed the 
Veteran of the necessity of providing, on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the respective disability and the effect that the 
worsening has on his employment and daily life.  The Veteran was 
informed that should an increase in disability be found, a 
disability rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.  His claim was then readjudicated by way of the June 
2009 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  He was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    


Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in the present case, the Board 
notes that the Veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14  
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995). 
 
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996). 
 
The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the instant claim.

The Merits of the Claim

By way of brief history, the Veteran was granted service 
connection for a low back disorder by way of an April 2005 Board 
decision.  The award of service connection was promulgated by way 
of a December 2005 RO rating decision, in which the RO assigned a 
20 percent disability rating effective May 7, 1997.  A temporary 
100 percent disability rating evaluation was assigned from June 
28, 2005, to August 1, 2005, based on surgical treatment 
requiring convalescence, and 20 percent thereafter.  The Veteran 
has disagreed with the assignment of the 20 percent disability 
rating for the previously identified periods.

As noted above, the Veteran was awarded the maximum 100 percent, 
temporary disability rating for the period from June 28, 2005, to 
July 31, 2005.  This represents a maximum award allowable under 
VA regulations.  Accordingly, in the decision herein the Board 
will not address the assignment of a disability rating for the 
period of June 28, 2005, to July 31, 2005.   

During the pendency of this appeal, VA revised the criteria for 
diagnosing and evaluating the spine, effective September 26, 2002 
and September 26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  
When a new regulation is issued, while a claim is pending before 
VA, unless clearly specified otherwise, VA applies the prior 
regulations for the entire appeal period, then the new regulation 
from its effective date, and then assigns the evaluation which 
yields the most favorable result to the Veteran.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO addressed the Veteran's claim for an initial increased 
disability rating under both the old and new criteria in the 
rating schedule.  Thus, there is no prejudice to the Veteran when 
the Board applies the regulatory revisions of September 26, 2003 
in the adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

When the claim was initiated, severe limitation of lumbar spine 
motion was rated as 40 percent disabling.  38 C.F.R. Part 4, 
Diagnostic Code 5292 (2002). 

Under the prior rating criteria, an intervertebral disc syndrome, 
postoperative, cured, a severe condition with recurring attacks 
and intermittent relief warranted a 40 percent disability rating.  
The highest rating assignable under this diagnostic code 
provision was 60 percent, which required a pronounced condition 
with persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, little intermittent relief.  38 C.F.R. Part 4, 
Diagnostic Code 5293 (2002). 
 
Under the prior criteria, a maximum 40 percent rating was 
warranted for severe lumbosacral strain, with a listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, loss 
of lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. Part 4, Diagnostic Code 
5295 (2002). 

Under the revised rating criteria, the Veteran's low back 
disability is currently rated as 20 percent disabling under 
Diagnostic Code 5242.  See 38 C.F.R. § 4.71a (2009).  The 
Schedule for Rating Criteria indicates that disabilities of the 
spine under Diagnostic Codes 5235 to 5243 will be evaluated under 
a General Rating Formula for Diseases and Injuries of the Spine.  
This General Rating Formula assigns evaluations with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of the 
injury or disease.  Under this formula, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine warrants a 40 percent disability 
rating.  Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.  A maximum, 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.  Diagnostic Code 5242 (2009).

A note after the General Rating Formula for Diseases and Injuries 
of the Spine specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
Diagnostic Code.  Note (2) to the General Rating Formula explains 
that for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The Board must also consider 
a veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  38 C.F.R. §§ 
4.40, 4.45 (2009); see Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another Diagnostic Code that is also considered in this case is 
Diagnostic Code 5243 for intervertebral disc syndrome.  See  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Under Diagnostic 
Code 5243, intervertebral disc syndrome is evaluated under either 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever results in the 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome provides for a 40 percent disability rating is warranted 
for incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  A 
maximum, 60 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  A note following the Diagnostic Code defines an 
incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, note (1) (2009).  Note (2) 
provides for separate evaluations if intervertebral disc syndrome 
is present in more than one spinal segment if the effects are 
distinct.

Turning to the merits of the claim, the Veteran's service 
treatment records have been associated with the claims file and 
reflect treatment for low back strain.  However, these records do 
not include objective findings from any range of motion testing 
that may have been performed on the Veteran's low back.  

The Veteran's post-service VA and private treatment records 
include his report of low back pain and treatment for lower back 
symptomatology.  The includes VA outpatient records, including 
occupational therapy visits, from February 1998 to June 1999.  

Associated with the claims file is a June 1998 VA spine 
examination report, which shows that the Veteran was diagnosed 
with degenerative joint disease (DJD) of the lumbar spine.  
During the examination, the Veteran reported having mild low back 
pain, with radiation to his left leg and numbness in his left 
thigh.  He reported that his back symptomatology was exacerbated 
by walking long distances, bending forward, lateral rotation, and 
squatting.  The Veteran indicated that he was unemployed and that 
he had difficulty performing household and yard chores.  On the 
physical examination, the range of motion of the lumbar spine was 
as follows:  flexion to 70 degrees; extension to 20 degrees; and 
right and left lateral rotation and flexion to 30 degrees.  There 
was no objective evidence of painful motion in all movements of 
the lumbar spine.  Evidence of a moderate lumbar spasm was noted 
and the Veteran was noted to have tenderness of the lumbar 
vertebral muscles upon palpation.  

The Veteran underwent a private neurological examination in 
September 2001.  He reported suffering constant, non-radiating 
pain in his lower back.  He stated that his back would sometimes 
lock up while he was working, after which he would be unable to 
assume an erect posture.  The Veteran denied having any radicular 
pain and any bowel or bladder dysfunction.  Clinical examination 
of the cranial nerves revealed that the Veteran's motor strength 
and his coordination were generally normal.  The examination 
report documented the findings of neurophysiologic studies 
conducted in May 1999, which revealed bilateral lumbosacral 
radiculopathy.

The claims file includes the Veteran's VA medical treatment 
records, which show that he underwent treatment for his low back 
disability.  Overall, these records document the Veteran's report 
of low back pain.  Of particular note is a September 2004 
treatment record, which shows that the Veteran had an acute 
exacerbation of his lower back pain; at that time he demonstrated 
10 degrees of flexion and 5 degrees of extension of his lower 
back.  The prognosis was that the exacerbation of the pain was 
expected to resolve with time and conservative treatment.

In June 2005, the Veteran underwent a second VA spine 
examination, at which time continued to report experiencing 
constant low back pain, with radiation to the left lower 
extremity.  The Veteran also reported having a burning sensation 
and numbness in two of the digits of his left foot.  He denied 
any bowel or bladder incontinence, but reported having right 
lower extremity pain, numbness, and weakness.  Precipitating 
factors were reported as prolonged sitting, standing and walking.  
The Veteran reported having decreased ambulation due to low back 
pain flare ups.  

During the physical examination, the Veteran was noted to 
ambulate using bilateral crutches.  Range of motion testing of 
the lumbar spine revealed the following:  flexion from 57 to 90 
degrees, with pain at 57 degrees; extension from 17 to 30 
degrees, with pain at 17 degrees; lateral flexion from 17 to 30 
degrees; and lateral rotation to 30 degrees.  The range of motion 
of the lumbar spine was not additionally limited by fatigue, 
weakness, or lack of endurance following repetitive use.  Muscle 
spasms and tenderness to palpation of the lumbar spine were 
noted; however, the muscles spasms were not severe enough to 
result in abnormal gait or abnormal spinal contour.  No anklyosis 
or postural abnormalities were noted.  The sensory examination 
revealed decreased pinprick sensation of the left L5 dermatome 
and the motor examination was negative for any deficits.  It was 
noted in the examination report that a February 2005 magnetic 
resonance imaging (MRI) study of the Veteran's lumbar spine 
revealed degenerative changes of the lumbar spine, multiple disc 
bulges, and mild facet joint hypertrophy, among other findings.  
The diagnosis was DDD of the lumbar spine, DJD of the lumbar 
spine, and left L5 radiculopathy.

Subsequent VA treatment records show that the Veteran underwent a 
L4-L5 discectomy in June 2005 to treat a lumbar disc herniation 
with compression of the roots.  

An additional VA spine examination was subsequently completed in 
July 2006 to assess the severity of the Veteran's low back 
disability following his surgery.  He continued to report low 
back pain and stated that he occasionally lost his balance due to 
weakness in his left lower extremity.  The Veteran reported 
feeling pressure in his low back that radiated to his left lower 
extremity. He also reported having erectile dysfunction and 
stiffness in his low back.  While he denied any bowel or bladder 
incontinence, he complained of a decreased frequency of his bowel 
movements.  The Veteran also reported numbness in three digits of 
the left foot, which was associated with walking.  He continued 
to report decreased ambulation secondary to low back pain flares 
ups and he described his back pain as a 4 on a pain scale of 1 to 
10.  He reported being able to walk 5 to 10 minutes and then 
experiencing increased back pain.  The examiner noted that the 
Veteran used one Lofstrand crutch.

On the physical examination, the examiner noted the absence of 
any postural abnormalities or anklyosis of the lumbar spine.  
Range of motion testing of the low back revealed the following:  
flexion from 37 to 90 degrees, with pain at 37 degrees; extension 
from 21 to 30 degrees, with pain at 21 degrees; lateral flexion 
to 30 degrees; and lateral rotation to 30 degrees.  The range of 
motion of the lumbar spine was noted to be additionally limited 
by pain, as just described, following repetitive use, but was not 
additionally limited by fatigue, weakness, or lack of endurance.  
The report also includes a single notation of lumbar spine 
flexion to 27 degrees; however, overall functional deficits of 
the lumbar spine were reported as flexion from 37 to 90 degrees.  
Tenderness to palpation and muscle spasms were noted during the 
examination.  The neurological examination revealed decreased 
pinprick sensation in the left L5 dermatome distribution.  The 
examiner noted that there were no incapacitating episodes 
requiring bed rest.  Following the examination, the diagnosis was 
DJD of the lumbar spine and left L5 radiculopathy.

A February 2009 VA spine examination report shows that the 
Veteran reported severe back pain with radiation to his left 
lower extremity.  The Veteran stated that he had severe spinal 
flare-ups approximately once a year.  Alleviating factors were 
reported to include alternating hot and cold packs, medicated 
ointment, and rest.  Additional symptomatology was noted to 
include urinary urgency and frequency, nocturia, and erectile 
dysfunction.  The Veteran denied experiencing any urinary or 
bowel incontinence.  He was noted to use corrective shoes and one 
crutch.

The physical examination revealed that the Veteran demonstrated a 
normal posture and gait.  No lumbar lordosis or thoracolumbar 
spine anklyosis was noted.  Examination of the spinal muscles 
revealed spasms, pain with motion, and tenderness, but was 
negative for atrophy, guarding, or weakness.  Range of motion 
testing revealed the following:  flexion from 0 to 45 degrees; 
extension from 0 to 15 degrees; and lateral flexion and rotation 
from 0 to 25 degrees.  The examiner noted objective evidence of 
pain on range of motion testing and additional limitations of the 
Veteran's range of motion following repetitive testing.  Range of 
motion after repetitive testing was reported as flexion from 0 to 
30 degrees and extension from 0 to 10 degrees.  The examiner 
indicated that although the Veteran's range of motion was 
reduced, the reported range of motion was considered "normal" 
for this particular Veteran due to his lumbar discogenic disease 
with radiculopathy.  Included in the examination report were 
findings from a March 2008 MRI of the lumbar spine, which 
revealed multiple degenerative changes, moderate spinal canal 
stenosis, and neural foraminal narrowing.  The diagnosis was DDD 
of the lumbar spine; left L5 radiculopathy, and L4-L5 discectomy.  

Analysis

Based on the foregoing, the Board finds that an increased 
disability rating is not warranted for the Veteran's service-
connected low back disability prior to February 18, 2009, under 
either the old or the new rating criteria.  As the preponderance 
of the evidence is against the claim for this specific period 
time period, this aspect of the appeal must be denied.

Addressing the former rating schedule first, the evidence dated 
prior to February 18, 2009, when viewed in its entirety does not 
show that the next-higher 40 percent disability rating is 
warranted.  As noted above, the next-higher 40 percent disability 
rating is warranted for severe limitation of lumbar spine range 
of motion, or a severe condition with recurring attacks and 
intermittent relief.   Diagnostic Codes 5292, 5293.  A 40 percent 
disability rating was also warranted for a severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing with irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Diagnostic Code 5295.  

Here, the preponderance of the medical evidence does not show 
that the low back disability was manifested by a severe 
limitation in the lumbar spine range of motion or a severe 
condition with recurring attacks and intermittent relief.  See 
Diagnostic Codes 5292, 5293.  The preponderance of the evidence 
shows that the Veteran's low back symptomatology was most 
significant for pain; moderate muscle spasms; tenderness to 
palpation; intermittent episodes of locking; flexion generally 
ranging from 37 to 70 degrees, including pain; extension 
generally ranging from 17 to 21 degrees, including pain; and 
stiffness.  While the Veteran is noted to have experienced 
intermittent exacerbations of his lumbar spine symptomatology, as 
evidence by his September 2001 report of intermittent locking of 
his back and the single episode of 10 degrees of flexion and 5 
degrees of extension in September 2004, the medical evidence 
shows that the Veteran's low back disability was most often 
demonstrated by at least 37 degrees of flexion and at least 21 
degrees of extension.  There is no evidence of any anklyosis of 
the lumbar spine or a severe lumbosacral strain with listing of 
the entire spine to warrant a 40 percent disability rating under 
Diagnostic Code 5295 shown during this time period.   Thus, the 
preponderance of the evidence does not show that the Veteran's 
symptomatology more closely approximated a severe spinal 
disability to warrant a rating in excess of 20 percent under the 
old rating criteria.  

In considering the new rating criteria, which may be applied as 
far back as the effective date of the revisions (September 26, 
2003), the Board finds that a higher disability rating is also 
not warranted prior to February 18, 2009.  As previously 
discussed, a forward flexion of the thoracolumbar spine to 30 
degrees or less or unfavorable anklyosis of the entire 
thoracolumbar spine warrants a 40 percent disability rating under 
the revised rating criteria.  As shown in the June 2005 and July 
2006 VA examination reports, and discussed in the preceding 
paragraph, the Veteran was able to perform forward flexion to at 
least 37 degrees, with pain.  The July 2006 VA report shows that 
range of motion on repetitive use was additionally limited by 
pain to 37 degrees of flexion; however the Veteran's flexion to 
37 degrees on repetitive use still exceeds the limitation of 
motion required for a 40 percent disability rating.  In this 
regard, the Board notes that the June 2006 VA examination report 
reflects a single report of lumbar spine flexion to 27 degrees.  
However, the Board finds that this single report does not better 
characterize the Veteran's overall lumbar spine range of motion, 
as the June 2006 VA examiner reported the Veteran's functional 
lumbar spine range of motion, to include the range of motion 
following repetitive testing, to be 37 to 90 degrees of flexion.  
Additionally, the medical evidence does not show that the Veteran 
sustained at least four weeks of incapacitating episodes 
requiring bed rest and treatment by a physician at that time to 
warrant a rating under the diagnostic code provision for 
intervertebral disc syndrome.  Indeed, the July 2006 VA examiner 
noted that there were no incapacitating episodes requiring bed 
rest.  Essentially, the competent medical evidence of record does 
not show that a disability rating in excess of 20 percent 
disabling is warranted prior to February 18, 2009 under the 
revised rating schedule.

However, beginning February 18, 2009, the medical evidence shows 
that the Veteran's disability warrants a disability rating of 40 
percent under the revised rating schedule.  Significant here is 
the February 18, 2009, VA examination report, reflecting that the 
Veteran had forward flexion to only 30 degrees after repetitive 
testing.  As noted above, forward flexion to 30 degrees or less 
warrants a 40 percent disability rating under the reviewed rating 
schedule.  While, the Veteran was also noted to demonstrate 
forward flexion to at least 45 degrees during the February 2009 
examination, the Board must give consideration to any additional 
limitations  caused by such things as pain or excess fatigability 
when determining the level of functional loss due to the 
Veteran's lumbar spine disability.  See DeLuca, 8 Vet. App. 202.  
As such, the Board finds that resolving all reasonable doubt in 
the Veteran's favor, the next higher 40 percent disability rating 
for the Veteran's lumbar spine disability is warranted from 
February 18, 2009, as a result of the additional functional 
impairment caused by repetitive use of the disability under 
Diagnostic Code 5242.  In reaching this determination, the Board 
finds the February 18, 2009, VA examination report to be 
especially probative evidence of the functional impairment caused 
by the Veteran's pain and limitation of motion.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).

However, the Board finds that a disability rating higher than 40 
percent disabling is not warranted under either the former or the 
revised rating schedule relevant to spinal disabilities.  
Initially, the Board notes that 40 percent disabling is the 
maximum rating allowable under the former versions of Diagnostic 
Codes 5292 and 5295.  Thus, a disability rating higher than 40 
percent disabling cannot be assigned under these diagnostic 
codes.  Moreover, a disability rating higher than 40 percent is 
not warranted under the other applicable diagnostic codes because 
the evidence simply does not show that the Veteran's functional 
impairment is analogous to a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief; incapacitating episodes having a 
total duration of at least six weeks during the past 12 months; 
or unfavorable anklyosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5293  (2003), Diagnostic 
Codes 5242, 5243 (2009); see also DeLuca 8 Vet. App. 202. 

The Board has also considered whether an increased evaluation is 
warranted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, the 
Board observes that Veteran's documented radiculopathy is already 
evaluated as part of his lumbar spine disability and is 
contemplated in the disability rating herein assigned.  The 
objective medical evidence of record does not show any additional 
radiculopathy symptomatology that is not already contemplated by 
the currently assigned disability rating.  As noted above, the 
issue of a possible erectile dysfunction condition and a bladder 
or bowel condition are referred to the RO for appropriate action.  
The Board is not able to identify any further evidence of 
neurological symptomatology associated with the service-connected 
low back disability.  Therefore, a separate rating (in excess of 
that already granted or referred to the RO) is not warranted for 
neurological impairment, as no such impairment is shown.   

The Board has considered the Veteran's statements as to the 
nature and severity of his low back symptomatology.  The Veteran 
is certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased evaluation in excess of what has been assigned or that 
the rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).   

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the Veteran's reports and the evidence 
related to the impact his service-connected low back disability 
has on his ability to work and perform the daily activities of 
living.  Here, the Board notes that the Veteran has been awarded 
a total disability rating based upon individual unemployability 
due to his service-connected disabilities, to include his 
service-connected low back disability.  Nevertheless, as has been 
explained fully herein, the Board finds that the disability 
rating that has been assigned for his low back disability 
contemplates the level of impairment reported by the Veteran and 
there is no aspect of the Veteran's disability that is not 
contemplated by the schedular criteria.  For the aforementioned 
reasons, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the evidence of record supports the award of a 40 percent 
disability rating, but no greater, for the Veteran's low back 
disability from February 18, 2009.  As there appears to be no 
identifiable period on appeal during which this disability 
manifested symptoms meriting a disability rating in excess of the 
40 percent disability rating assigned herein, any additional 
staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 
119.  








								[Continued on Next 
Page]

ORDER

An initial disability rating greater than 20 percent for service-
connected low back disability with radiculopathy prior to 
February 18, 2009, is denied.

From February 18, 2009, a disability rating of 40 percent, but no 
more, for the service-connected low back disability with 
radiculopathy is granted, subject to the law and regulations 
governing the payment of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


